DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2018-081346, filed on 08/19/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/26/2019 and 08/18/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Regarding to claims 1-7 patent eligibility under 35 USC 101, the additional elements of independent claims 1 and 7, “the machine tool including a drive system having a motor and a motor drive device configured to drive and control the machine tool, and a housing part configured to house at least a part of the drive system, the selection support system comprising: an information reception unit configured to receive operation information on operation of the machine tool, machine information on a configuration of the machine tool, and housing part information on the housing part”, in step 2A prong 2, examiner determines that the addition element implements a judicial exception with a particular machine that is integral to the claim (See MPEP 2106.05(b)).  Accordingly, claims 1-7 are patent eligible under 35 USC 101.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
A selection support system configured to select; an information reception unit configured to receive; a temperature estimation unit configured to estimate in claim 1.
A dimension calculation unit configured to calculate in claim 2.
A necessity determination unit configured to determine in claim 3.
A cooling capacity calculation unit configured to calculate; the necessity determination unit determines in claim 4.
The temperature estimation unit estimates; a selection unit configured to select in claim 5.
The temperature estimation unit estimates the temperature in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding to “a selection support system”, Applicant discloses in paragraph [0066] of the publication, “In the case of a configuration with hardware, a part or all of the functions of the selection support system 1 can be realized by an integrated circuit (IC), such as for example, an ASIC (Application Specific Integrated Circuit), a gate array, an FPGA (Field Programmable Gate Array), or a CPLD (Complex Programmable Logic Device)” to provide the corresponding structure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “an information reception unit configured to receive; a temperature estimation unit configured to estimate; a dimension calculation unit configured to calculate; a necessity determination unit configured to determine; a cooling capacity calculation unit configured to calculate; a selection unit configured to select” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
The specification is devoid of adequate structure to perform the claimed function.  In particular, the specification states that the claimed function of receiving operation information,  machine information and housing part information is performed by “an information reception unit”; estimating a temperature of an inside or the housing part is performed by “a temperature estimation unit”; calculating dimensions of the housing part is performed by “a dimension calculation unit”; determining whether or not a cooling device is required in the housing part is performed by “a necessity determination unit”; calculating a required cooling capacity of the cooling device is performed by “a cooling capacity calculation unit”; selecting the motor and the motor drive device on a basis of the temperature of the inside of the housing part estimated by the temperature estimation unit is performed by “a selection unit”.  There is no disclosure of any particular structure, either explicitly or inherently, to perform these functions.  The use of terms “an information reception unit; a temperature estimation unit; a dimension calculation unit; a necessity determination unit; a cooling capacity calculation unit; a selection unit” are not adequate structures for performing these functions because these terms do not describe particular structures for performing these function.  As would be recognized by those of ordinary skill in the art, these terms can be performed in any number of ways in hardware, software or a combination of the two. The specification does not provide sufficient details such that one of ordinary skill in the art would understand which structures perform(s) the claimed functions.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structures to perform the claimed functions. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim Interpretation under - 35 USC § 101
Regarding to claim 1, Applicant recited “a selection support system configured to select components constituting a machine tool; to estimate a temperature of an inside of the housing part, on a basis of the operation information, the machine information, and the housing part information received by the information reception unit”.  The limitation of selection component and estimating a temperature, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a selection support system or a temperature estimation unit” nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The additional elements “the machine tool including a drive system having a motor and a motor drive device configured to drive and control the machine tool, and a housing part configured to house at least a part of the drive system; to receive operation information on operation of the machine tool, machine information on a configuration of the machine tool, and housing part information on the housing part”, in step 2A prong 2, Examiner determine that the additional elements apply the judicial exception in some other meaningful way beyond generally linking the use of judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize to monopolize the exception.  Claims 1-6 is patent eligible.  With a same reason above, claim 7 is also patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-4  and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2006/0225481) and further in view of Itou (US 2017/0205839).
Regarding to claim 1, Kato teaches a selection support system configured to select components (Fig.7 a fan) constituting a machine tool, a housing part configured to house at least a part of the drive system (Fig.4, ¶0034 – housing the fan), the selection support system comprising:
an information reception unit (Fig.1 Parameter storage means) configured to receive operation information on operation of the machine tool (¶0017 – stores operation information and information of the fan), machine information on a configuration of the machine tool (¶0017 – stores operation information and information of the fan), and housing part information on the housing part (¶0017 – electronic parts stored inside housing); and 
Kato fails to teaches the machine tool including a drive system having a motor and a motor drive device configured to drive and control the machine tool, a calculation unit, wherein the calculation unit has a temperature estimation unit configured to estimate a temperature of an inside of the housing part, on a basis of the operation information, the machine information, and the housing part information received by the information reception unit.
Itou teaches
the machine tool including a drive system (Fig.1 machine controller 10) having a motor and a motor drive device configured to drive and control the machine tool (¶0028-0030 – control the motor output with a pre-fleshed command), a calculation unit, (Fig.1 Heat value predictor) wherein the calculation unit has a temperature estimation unit configured to estimate a temperature of an inside of the housing part, on a basis of the operation information, the machine information, and the housing part information received by the information reception unit (¶0032-0045 – estimating heat generated by the motor).
It would have been obvious to ordinary skill in the art before the effective filling date of the claim invention to have modified the invention of Kato to include the teaching of Itou.  It would be easy to ordinary skill in the art to adopt the teaching of Itou in order to calculate the total heat within housing based on the driving information and the machine information.
Regarding to claim 3, Kato modified by Itou teaches the selection support system according to claim 1.  Kato modified by Itou fails to teaches the calculation unit further has a necessity determination unit configured to determine whether or not a cooling device is required in the housing part, on a basis of the temperature of the inside of the housing part estimated by the temperature estimation unit, an allowable upper limit temperature of the housing part, and dimensions of the housing part.
Itou teaches
the calculation unit further has a necessity determination unit (Fig.1 Machine control 10) configured to determine whether or not a cooling device is required in the housing part, on a basis of the temperature of the inside of the housing part estimated by the temperature estimation unit, an allowable upper limit temperature of the housing part, and dimensions of the housing part. (Fig.6 Blk. SC04; ¶0068-0072 – determining if cooling is needed).
It would have been obvious to ordinary skill in the art before the effective filling date of the claim invention to have modified the invention of Kato to include the teaching of Itou.  It would be easy to ordinary skill in the art to adopt the teaching of Itou in order to calculate the total heat within housing based on the driving information and the machine information.
Regarding to claim 4, Kato modified by Itou teaches the selection support system according to claim 3.  Kato modified by Itou fails to teaches wherein the calculation unit further has a cooling capacity calculation unit configured to calculate a required cooling capacity of the cooling device when the necessity determination unit determines that the cooling device is required.
Itou teaches
wherein the calculation unit further has a cooling capacity calculation unit configured to calculate a required cooling capacity of the cooling device when the necessity determination unit determines that the cooling device is required. (Fig.6 Blk. SC06; ¶0073-0075 – determining which cooler to operate for cooling the cabinet).
It would have been obvious to ordinary skill in the art before the effective filling date of the claim invention to have modified the invention of Kato to include the teaching of Itou.  It would be easy to ordinary skill in the art to adopt the teaching of Itou in order to calculate the total heat within housing based on the driving information and the machine information.
Regarding to claim 7, Kato teaches a selection support method for selecting components (Fig.7 a fan) constituting a machine tool, a housing part configured to house at least a part of the drive system (Fig.4, ¶0034 – housing the fan), the selection support method comprising:
an information reception step (Fig.1 Parameter storage means) for receiving operation information on operation of the machine tool (¶0017 – stores operation information and information of the fan), machine information on a configuration of the machine tool (¶0017 – stores operation information and information of the fan), and housing part information on the housing part (¶0017 – electronic parts stored inside housing);
Kato fails to teach the machine tool including a drive system having a motor and a motor drive device configured to drive and control the machine tool; a calculation step, wherein the calculation step has a temperature estimation step for estimating a temperature of an inside of the housing part, on a basis of the operation information, the machine information, and the housing part information received in the information reception step.
Itou teaches
the machine tool including a drive system (Fig.1 machine controller 10) having a motor and a motor drive device configured to drive and control the machine tool (¶0028-0030 – control the motor output with a pre-fleshed command); a calculation step, (Fig.1 Heat value predictor) wherein the calculation step has a temperature estimation step for estimating a temperature of an inside of the housing part, on a basis of the operation information, the machine information, and the housing part information received in the information reception step (¶0032-0045 – estimating heat generated by the motor).
It would have been obvious to ordinary skill in the art before the effective filling date of the claim invention to have modified the invention of Kato to include the teaching of Itou.  It would be easy to ordinary skill in the art to adopt the teaching of Itou in order to calculate the total heat within housing based on the driving information and the machine information.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2006/0225481) and Itou (US 2017/0205839) as applied to claim 1 above and further in view of ExairCorp (Calculating and choosing the right cabinet cooler).
Regarding to claim 2, Kato modified by Itou teaches the selection support system according to claim 1.  Kato modified by Itou fails to teach wherein the calculation unit further has a dimension calculation unit configured to calculate dimensions of the housing part, on a basis of the temperature of the inside of the housing part estimated by the temperature estimation unit and an allowable upper limit temperature of the housing part.
ExairCorp teaches
wherein the calculation unit further has a dimension calculation unit configured to calculate dimensions of the housing part, on a basis of the temperature of the inside of the housing part estimated by the temperature estimation unit and an allowable upper limit temperature of the housing part (Whole document -teaches method of choosing a correct cooling system for certain size of cabinet).
It would have been obvious to ordinary skill in the art before the effective filling date of the claim invention to have modified the invention of Kato modified by Itou to include the teaching of ExairCorp.  ExairCorp provides a method of calculating proper cooling system of certain size of cabinet, providing proper working temperature inside the cabinet in order to protect the equipment inside the cabinet and provide proper working environment for the equipment.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (US 2006/0225481) and Itou (US 2017/0205839) as applied to claim 1 above and further in view of Lu (CN107498386).
Regarding to claim 6, Kato modified by Itou teaches the selection support system according to claim 1.  Kato modified by Itou fails to teach wherein the temperature estimation unit estimates the temperature of the inside of the housing part, on a basis of the operation information, the machine information and the housing part information.
Itou teaches
wherein the temperature estimation unit estimates the temperature of the inside of the housing part, on a basis of the operation information, the machine information and the housing part information (¶0032-0045 – estimating heat generated by the motor).
It would have been obvious to ordinary skill in the art before the effective filling date of the claim invention to have modified the invention of Kato to include the teaching of Itou.  It would be easy to ordinary skill in the art to adopt the teaching of Itou in order to calculate the total heat within housing based on the driving information and the machine information.
Kato modified by Itou fails to teach a calorific value of a device other than the motor and the motor drive device in the drive system, and the other device corresponds to a device in the drive system to be housed in the housing part.
Lu teaches
a calorific value of a device other than the motor and the motor drive device in the drive system, and the other device corresponds to a device in the drive system to be housed in the housing part. (pg.3 lines 13-14 and 25-26; pg.5 lines 22-30; Calculating calorific value based on operation components)
It would have been obvious to ordinary skill in the art before the effective filling date of the claim invention to have modified the invention of Kato modified by Itou to include the teaching of Lu.  Lu provides a method of calculating calorific value for operating components and from the calculated calorific value one can determines proper cooling capacity in order to protect the component from overheated.
Allowable Subject Matter
Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The prior art made of record and considered pertinent to the applicant's disclosure, taken individually or in combination, does not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations.
Regarding to claim 5, the prior art of record does not teach or suggest the claimed invention having “the calculation unit further has a selection unit configured to select the motor and the motor drive device on a basis of the temperature of the inside of the housing part estimated by the temperature estimation unit, and an allowable upper limit temperature of the housing part, such that the temperature of the inside of the housing part becomes equal to or lower than the upper limit temperature”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DACTHANG P NGO whose telephone number is (571)272-9614. The examiner can normally be reached M-TH 930-630PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DACTHANG P NGO/Examiner, Art Unit 2864                                                                                                                                                                                                        
/MICHAEL P NGHIEM/Primary Examiner, Art Unit 2862